DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Lamb et al. (U.S. Publication No. 2015/0348385 A1) discloses detecting the position of at least one moveable element of window or door may be an element such as a window/door leaf.  The processor means may be a microprocessor or electrical circuit means.  The processor/electrical circuit means may be configured to provide an output indicating if the leaf is at the predetermined position.  By means of calibration of the system, the system is suitably able to detect and therefore indicate if the moveable element is in certain predetermined discrete positions. For example, if the moveable element is a door or window handle, the system, in normal mode, may be able to detect and indicate whether the handle is open or closed.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a first sub-sensor for detecting a magnetic field produced by a magnet associated with the barrier; a second sub-sensor for detecting the magnetic field produced by the magnet associated with the barrier; a transmitter; a memory for storing processor-executable instructions; and a processor coupled to the first sub-sensor, the second sub-sensor, the transmitter and the memory for executing the processor-executable instructions that cause the near-far sensor to: monitor, by the processor, both the first sub-sensor and the second subsensor during a normal operating mode.”

 
Allowable Subject Matter
2.	Claims 1-22 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a first sub-sensor for detecting a magnetic field produced by a magnet associated with the barrier; a second sub-sensor for detecting the magnetic field produced by the magnet associated with the barrier; a transmitter;
a memory for storing processor-executable instructions; and a processor coupled to the first sub-sensor, the second sub-sensor, the transmitter and the memory for executing the processor-executable instructions that cause the near-far sensor to: monitor, by the processor, both the first sub-sensor and the second subsensor during a normal operating mode.”

Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “monitoring, by a processor, both a first sub-sensor coupled to the processor and a second sub-sensor coupled to the processor during a normal operating mode;
determining, by the processor, that either the first sub-sensor or the second subsensor has provided a signal indicative of the barrier being moved.”

Claims 2, 6 and 8-11 are allowable due to its dependency on claim 1; claim 3 is allowable due to its dependency on claim 2; claim 4 is allowable due to its dependency on claim 3; claim 5 is allowable due to its dependency on claim 4; claim 7 is allowable due to its dependency on claim 6; claims 13, 17 and 19-22 are allowable due to its dependency on claim 12; claim 14 is allowable due to its dependency on claim 13; claim 15 is allowable due to its dependency on claim 14; claim 16 is allowable due to its dependency on claim 15; claim 18 is allowable due to its dependency on claim 17. 
	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866